Title: From Thomas Jefferson to the Senate, 21 November 1803
From: Jefferson, Thomas
To: Senate, the


               
                  To the Senate of the United States 
                     
               
               I nominate Nicholas Fitzhugh of the county of Fairfax in Virginia to be an Assistant judge of the Circuit court of the district of Columbia, vice James Marshall resigned.
               William S. Pennington of New Jersey to be Attorney for the US. in the district of New Jersey vice George Maxwell resigned.
               George Hay of Virginia to be Attorney for the US. in the district of Virginia vice Thomas Nelson deceased.
               
                  Th: Jefferson Nov. 21. 1803.
                  
               
            